Citation Nr: 1008563	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-28 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1959 to January 
1970.  He died in November 2007.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department 
of Veterans Affairs (VA) in Denver, Colorado, which denied 
the appellant's claim of entitlement to service connection 
for the cause of the Veteran's death.

The Board notes that in the appellant's substantive appeal, 
she asserted that the care the Veteran received from the VA 
essentially caused his death.  Her assertions were construed 
in a liberal manner and she was asked by the VA if her 
intention was to file a claim under 38 U.S.C.A. § 1151 (West 
2002) in an October 2009 Supplemental Statement of the Case 
(SSOC).  See 38 C.F.R. §§ 20.201, 20.302 (2009).  In 
response, although the appellant submitted a statement with a 
list of medications and hospitals, she did not indicate that 
she wanted to pursue an 1151 claim.  In a January 2010 SSOC 
the RO noted such and added that the appellant was not 
competent to attribute the Veteran's treatment and blood 
problems to his demise.  Given the aforementioned procedural 
development, the Board finds that no additional action is 
warranted.  If the appellant wishes to file a claim in this 
regard she should contact the RO.


FINDINGS OF FACT

1.  The Veteran died on November [redacted], 2007; the death 
certificate lists the immediate cause of his death as 
pneumonia.  No additional contributing conditions to his 
death were listed.

2.  At the time of the Veteran's death, service connection 
was in effect for coronary artery disease, status post 
bypass, evaluated as 60 percent disabling; hypertension, 
evaluated as 10 percent disabling;  and supraventricular 
tachycardia associated with coronary artery disease, 
evaluated as 10 percent disabling.

3.  A disability which was incurred in service did not aid or 
lend assistance to the production of death, did not 
accelerate death, and did not render the Veteran materially 
less capable of resisting the effects of the primary cause of 
death.

4.  The medical evidence does not demonstrate a relationship 
between the cause of the Veteran's death and any disability 
that was manifested in or was related to his period of 
service. 


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or 
materially contributed to by, a disability or disease 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause of death.  For a service-connected disability to 
constitute a contributory cause of death, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

In determining whether the disability that resulted in the 
death of the Veteran was the result of active service, the 
laws and regulations pertaining to basic service connection 
apply.  38 U.S.C.A. § 1310(a).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Establishing service connection generally requires (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

VA is required to consider all lay and medical evidence of 
record; when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA must give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b).

II.  Analysis

The Board finds that the preponderance of the evidence is 
against a grant of service connection for the cause of the 
Veteran's death.  In reaching its decision, the Board has 
considered all of the pertinent evidence of record, including 
the Veteran's service treatment records and the Veteran's 
death certificate. 

At the time of the Veteran's death, service connection was in 
effect for coronary artery disease, status post bypass; 
hypertension and supraventricular tachycardia associated with 
coronary artery disease.  The Veteran's death certificate 
listed pneumonia as the cause of his death.  There is no 
competent or credible evidence of record etiologically 
relating the Veteran's death to service or any event of 
service, or suggesting that the Veteran's service-connected 
disabilities aided or lent assistance to the cause of his 
death.

A review of the Veteran's service treatment records shows no 
complaints or findings regarding pneumonia or a lung 
condition.  A January 1970 examination shows the Veteran's 
lungs were clear.  Moreover, the evidence indicates that the 
Veteran's pneumonia manifested shortly before his death, many 
years after service.  The first medical evidence of this 
disability is days before his death when he was seen for 
respiratory failure of multiple etiologies including 
bilateral pulmonary infiltrates consistent with nosocomial 
pneumonia/developing adult respiratory distress syndrome.  

The Board also notes that even though the Veteran filed a 
claim for service connection for breathing problems in 1993, 
he also reported that he had no history of pneumonia.  He 
reported that he had been a smoker all of his adult life.  
The Veteran's claims file is replete with medical reports and 
not one of the reports references service or suggests that 
the cause of his death caused or hastened his demise.  The 
death certificate is also silent in this regard.  

To the extent that the appellant's application for service 
connection for the cause of death is itself a general 
contention that the pneumonia that caused his death is 
related to service, lay witnesses may, in some circumstances, 
opine on questions of diagnosis and etiology.  See Davidson 
v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's 
categorical statement that "a valid medical opinion" was 
required to establish nexus, and that a layperson was "not 
competent" to provide testimony as to nexus because she was 
a layperson, conflicts with Jandreau).  However, in this 
case, a general contention that pneumonia is related to 
service is an etiological question as to an internal disease 
process unlike testimony as to a separated shoulder, varicose 
veins, or flat feet, which are capable of direct observation.  
See Jandreau, 492 F.3d at 1376 (lay witness capable of 
diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-
309 (lay testimony is competent to establish the presence of 
varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 
462 (2007) (unlike varicose veins or a dislocated shoulder, 
rheumatic fever is not a condition capable of lay diagnosis); 
Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to 
testify to pain and visible flatness of his feet).  
Additionally, the appellant is not competent to assert that 
any of the Veteran's service connected disabilities caused or 
lent assistance to his death.  Rendering such an opinion 
requires medical expertise.  

For the foregoing reasons, the preponderance of the evidence 
is against a finding that the pneumonia that caused the 
Veteran's death is related to service or to any service-
connected disability.  Therefore, the appellant's claim for 
service connection for the cause of the Veteran's death is 
denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Duty to Notify and Assist

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists 
that such assistance will aid in substantiating the claim.

A February 2008 letter issued by the VA notified the 
appellant of the information and evidence needed to 
substantiate and complete her claim, including what part of 
that evidence she was to provide and what part VA would 
attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the appellant to 
submit medical evidence relating the cause of the Veteran's 
death to active service and noted other types of evidence the 
appellant could submit in support of the claim.  The 
appellant also was informed of when and where to send the 
evidence.  After consideration of the contents of this 
letter, the Board finds that VA has satisfied substantially 
the requirement that the appellant be advised to submit any 
additional information in support of her claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court 
addressed VA's 38 U.S.C. § 5103(a) notice obligation in the 
context of a claim for dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C. § 1310.  The Court held that, 
because the RO's adjudication of a DIC claim hinges first on 
whether a Veteran was service-connected for any condition 
during his or her lifetime, the § 5103(a) notice in such a 
claim must include, inter alia, a statement of the conditions 
(if any) for which the Veteran was service-connected at the 
time of his death.  Hupp, 21 Vet. App. at 352-53.  In this 
case, the appellant did not receive notice compliant with 
Hupp.  However, the appellant showed constructive notice, as 
after she filed her claim, she submitted a copy of the notice 
of increase for the last rating decision issued to the 
Veteran in April 2007.  See also November 2009 statement from 
the appellant.  Therefore, the Board determines that the 
appellant is not prejudiced, because she had constructive 
notice of the Veteran's service-connected disabilities and 
ratings.  The failure to satisfy the duty to notify in that 
regard is not prejudicial.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  
Because the appellant's claim is denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
appellant.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before 
the RO and the Board, although she declined to do so.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claims 
file; the appellant has not contended otherwise.  The Board 
is also cognizant of the mandates of McClendon v. Nicholson, 
20 Vet. App. 79 (2006) and acknowledges that a medical 
opinion was not obtained in this case.  However, such 
additional development is not required.  There is absolutely 
no evidence of record suggesting that the cause of the 
Veteran's death is related to service or any service-
connected disability.  

In summary, the duties to notify and to assist the appellant 
have been substantially complied with and no further action 
is necessary to meet the requirements of the VCAA.





ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.


____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


